Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 12/16/2021. In the instant amendment, claims 1 and 10-13 have been amended.
Claims 1-3, 6-16 and 21-23 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2014/0205990 to Wellman
[0078] The machine learning module 204, may be configured to use supplemental data, such as publisher data from one or more electronic learning publishers 106 (e.g., an answer key to an electronic test, quiz, or assignment; a student 104's scores; historical data; enrollment data; resource data; interactive data; or the like), academic or learning data from one or more learning institutions 108 (e.g., extracurricular data, admissions data, attendance data, grades or scores from other courses, academic records, records of interactions with an instructor or other authority, effectiveness of a previous alert or recommendation from the result module 206, or the like), and/or other supplemental data to determine one or more archetypal learning patterns, to associate a student 104 with an archetypal learning pattern, to determine an alert, to evaluate electronic learning material, or the like. In certain embodiments, an electronic learning publisher 106 may collect similar or complimentary data to data monitored or otherwise received by the activity monitor module 202, for previous students 104, or the like, such as mouse movement, scroll events, time on a page, text highlighting or selection, time on task, clicks on page elements, scores, grades, or the like. The machine learning module 204, in one embodiment, may use data from one or more electronic learning publishers 106 (e.g., historical data, data for other students 104) in cooperation with the ensemble factory module 212 or the like, as training data and/or test data to generate machine learning, such as one or more machine learning ensembles or the like.

US 2015/0278764 to Patil
[0049] Some embodiments of the present invention may include an intelligent client that unites in one user-experience one, or more, of the following features, characteristics, capabilities, and/or advantages: (i) a single “universal message” model whereby users can compose emails, blog posts, activity entries, status updates, and other collaborative or social items using a single common interface; (ii) a credentials service whereby authentication credentials for multiple back-end systems, such as email accounts, social accounts, and so forth are stored securely under control of a master authentication mechanism; (iii) a federation service whereby users gather together received email messages, subscribed status updates, activity items and updates, newsfeed entries, blog post updates, documents in document management repositories and/or data from other data sources into a single, coordinated model; (iv) an indexing service whereby all federated items are indexed for subsequent retrieval; (v) a local storage service, whereby certain classes and/or selected instances of data items can be maintained in storage local to the user, for example on a laptop (the benefits of local storage include but are not limited to: (a) the ability to work on items while the network is unavailable, and/or (b) the ability to work on items when their primary storage location is unavailable, though a great many of the items managed and indexed by the intelligent client may always be maintained only in remote storage); (vi) an analytics service where, through aggregate statistics and machine learning, federated items are classified and tagged, all of which is then used in service of “smart” client user-scenarios; (vii) a model of work, whereby users organize the many disparate activities they perform into “realms,” “projects,” and “tasks,” and where items of work such as documents, email messages, social updates, and the like can then be linked to the work model, either automatically based on analytics or manually, enabling users to better act on their priorities and to spend less time on the mechanics of sending emails, making blog posts, and other such process details; (viii) calendaring and contacts management, similar to existing email or personal information management (PIM) services but that reflect the federation capabilities of the client and the model of work (for example, users can manage in one view multiple calendars from different accounts, and at the same time on their calendar see due dates and other milestones that come from their model of work); (ix) a dashboard as an entry point to the user interface, showing key events and status for realms, projects, and so forth; (x) a single system to see updates/data across all systems relevant to the user; (xi) a unified interface for data/document creation targeted at multiple systems; (xii) powerful capabilities like search and analytics that add intelligence and greater organization to a user's work; and/or (xiii) a simple yet powerful model of domains and tasks that enables users to better structure their activities.

US 2016/0173431 to Harpur
[0032] In addition to this building of the lexicon based on natural language evaluation of the community messages, one or more iterations of machine learning using unsupervised algorithms may be applied to adjust the weight factors, i.e. ranking scores, of the classified content. Multiple learning pipelines may be used that independently score the content, which independent scores may be subsequently normalized and used to correct the ranking of the content in the lexicon, e.g. relevant terms. This allows for the lexicon accuracy to be improved by applying new classification systems without losing accuracy of the existing pipelines.

US 2017/0104658 to Sykes
[0071] In step 502, metrics monitoring module 128 in a local-level node 106G may trigger an alert on a metric-of-interest collected by metrics data collection module 132 and stored in local PMDB 124. In an embodiment, the alert is triggered if performance degradation for a metric is detected/diagnosed. To detect/diagnose metric data anomalies, metrics monitoring module 128 may perform dynamic baselining to learn what ranges of values for metrics define “typical” behavior. Using bounds for “typical” metrics values, metrics monitoring module 128 may calculate deviation scores and trigger an alert if the deviation scores exceed a dynamically determined threshold. An exemplary deviation scoring process for identifying an anomalous metric (metric-of-interest) and consequently triggering the alert was described in FIG. 2.

US 2018/0011972 to Rajan
[0146] Further, the processor 202 may compare the matching score for the bipartite graph, “G.sub.1 (S, T)” and “G.sub.2 (S, U)” and may determine that the matching score of the bipartite graph, “G.sub.1 (S, T)” is less and therefore due to higher similarity between the vertices of the bipartite graph, “G.sub.1 (S, T)” and the first set, “S,” of datasets may be clustered with the second set “T,” of datasets due to higher matching score for the bipartite graph, “G.sub.1 (S, T)” than the bipartite graph, “G.sub.2 (S, U).” Further, the natural language processor 206, by using supervised machine learning algorithms, may predict the health condition of the first patient, based on the determined minimum distance associated with bipartite graph “G.sub.1 (S, T)” and the graphical processor 208 may transmit the notification message to the requestor computing device 102 using transceiver 216 over a communication network 108.

The prior art of record (Reinart in view of Ligh, Saba, Lai, Wellman, Patil, Harpur, Skyes, Rajan) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... employing a learning engine to evaluate the notification against the user-specific parameter weights for the first user, wherein employing the learning engine to evaluate the notification comprises applying a weighted algorithm to the notification using the user-specific parameter weights for the first user; based on the evaluation, determining that the notification should be presented to the user on a first computing device of the plurality of computing devices; based on the determination, delivering the notification to the first computing device; in response to delivering the notification to the first computing device, receiving from an agent executing on the first computing device, an indication of how the user interacted with the notification; and in response to receiving the indication of how the first user interacted with the notification, updating the user-specific parameter weights for the first user.” and similarly recited in such manners in other independent claims 1, 10 and 21.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-3, 6-16 and 21-23 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193